84421: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25144: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84421


Short Caption:TAYLOR VS. BRILL, M.D.Court:Supreme Court


Related Case(s):83847, 84492, 84881


Lower Court Case(s):Clark Co. - Eighth Judicial District - A773472Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKimberly D. TaylorAdam J. Breeden
							(Breeden & Associates, PLLC)
						


RespondentKeith Brill, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


RespondentWomen's Health Associates of Southern Nevada-Martin PLLCHeather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/27/2022OverdueCourt Reporter Certificate/Not Fast Track


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/23/2022Filing FeeFiling Fee due for Appeal. (SC)


03/23/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-09077




03/23/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-09079




03/29/2022Filing FeeFiling Fee Paid. $250.00 from Adam Breeden.  E-Payment Ref. no. 22032903868022. (SC)


03/29/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-09695




03/30/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)22-09798




04/12/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-11541




04/12/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  To Court Reporter: N/A (REJECTED PER NOTICE ISSUED 4/12/22) (SC)


04/12/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-11590




04/13/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/7/21 and 1/7/22. To Court Reporter: Court Reporter for Dept. 3. (SC)22-11610




06/15/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellant's response.  Briefing is suspended.  (SC)22-19043




07/15/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-22323




07/29/2022MotionFiled Respondents, Keith Brill, M.D. And Women's Health Associates Of Southern Nevada-Martin, Pllc's Reply To Appellant's Response To Order To Show Cause. (SC)22-23863




08/11/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-25144





Combined Case View